202 So. 2d 748 (1967)
JACKSONVILLE EXPRESSWAY AUTHORITY, a Corporate Agency of the State of Florida, Petitioner,
v.
Alexander BREST, Respondent.
No. 36190.
Supreme Court of Florida.
September 27, 1967.
David W. Foerster, of Jones, Foerster & Hodge, Jacksonville, for petitioner.
Greene, Kennelly & Stockton, Jacksonville, for respondent.
PER CURIAM.
In this case, the District Court of Appeal, First District, certified its decision, reported in Brest v. Jacksonville Expressway Authority, 194 So. 2d 658 (Fla.App. 1967), as one passing upon a question of great public interest.
After hearing oral argument of the parties and considering the record and briefs we have determined that the majority opinion of the District Court of Appeal correctly decides the issues involved therein. Therefore the decision contained in the subject opinion is approved.
It is so ordered.
CALDWELL, C.J., and THORNAL, ERVIN and BARNS (Ret.), JJ., concur.
ROBERTS, J., dissents with Opinion.
DREW, J., dissents with Opinion.
THOMAS, J., dissents and concurs with DREW, J.
ROBERTS, Justice (dissenting):
I agree in principle with the rule of law announced in the majority opinion but under the facts of this case, it is my opinion that a dominant public purpose would be served so I must dissent in this case. Compare: Riviere v. Orlando Parking Commission, etc., Fla., 74 So. 2d 694.
DREW, Justice (dissenting):
I agree, in all respects, with the able dissenting opinion of Judge Wigginton of the First District in this case.[1] I would quash the decision of the District Court and adopt the dissenting opinion of Judge Wigginton as the decision of this Court with directions to affirm the judgment of the trial court.
THOMAS, J., concurs.
NOTES
[1]  Brest v. Jacksonville Expressway Authority (Fla.App. 1967) 194 So. 2d 658, dissenting opinion pp. 661-663.